COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-465-CR
 
ROBERT SEAN MOORE                                                          APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM THE 
43RD DISTRICT COURT OF PARKER COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        Robert Sean Moore is attempting to appeal from his conviction from 
intoxication manslaughter, but his notice of appeal was not timely filed.  See
Tex. R. App. P. 26.2(a).  We notified appellant by letter that his appeal was 
subject to dismissal for want of jurisdiction unless he or any party filed a 
response showing grounds for continuing the appeal.  No response has been 
filed; accordingly, we dismiss the appeal for want of jurisdiction.  Tex. R. App. 
P. 43.2(f).
                                                                  PER CURIAM
PANEL D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ. 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: December 18, 2003